In Sunflower Lbr. Co. v. Turner Sup. Co., 158 Ala. 191,48 So. 510, 132 Am. St. Rep. 20, holding that contracts made in the course of conducting a business, without the license required by law, were valid and enforceable, the court was dealing with a statute (Code, § 2361) which provided merely that "licenses are required of all persons engaged in or carrying on any business," etc., and the correctness of the conclusion is unquestionable.
The language of our Revenue Act of 1915, which is repeated in the act of 1919 (Gen. Acts 1919, p. 395), expressly prohibits the carrying on of the specified businesses — including that of real estate brokers — without first procuring a license therefor; and I cannot escape the conviction that such a prohibition carries with it a legislative outlawry of executory contracts which are sought to be enforced by any offender of the law. The change in the language of the present law is significant, and ought to be given appropriate restrictive effect in accordance with its obvious purpose.
According to the weight of authority, the burden of proof on such an issue in civil cases, where the holding of a license is only collaterally involved, is upon the defendant. Abhau v. Grassie, 262 Ill. 636, 104 N.E. 1020, Ann. Cas. 1915B, 414, and note, 416. But in this state it has been authoritatively settled that the burden of proof is upon the party who is required to have the license, the rule being founded upon considerations of policy and convenience. Edisto Phosphate Co. v. Standford, 112 Ala. 493, 20 So. 613; Brown v. Raisin Fertilizer Co., 124 Ala. 221, 26 So. 891. And the same rule is established in prosecutions for violations *Page 174 
of the license statutes. Porter v. State, 58 Ala. 66. See, also, Mays v. Williams, 27 Ala. 267.
The plaintiffs failed to discharge this burden of proof, and there is no evidence in the record which tends to show, directly or inferentially, that they were licensed brokers.
It would result, in accordance with the authorities, that plaintiffs were not entitled to recover on the contract sued on. Brown v. Raisin Fertilizer Co., 124 Ala. 221, 26 So. 891; Talladega F.  M. Co. v. Farmers' Union Warehouse Co.,2 Ala. App. 307, 56 So. 595.
BROWN, J., concurs in the foregoing.